Citation Nr: 0728216	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD), previously rated as anxiety 
neurosis, for accrued benefits purposes.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from July 1942 to August 1946.  He died in July 
2003.  The appellant is his widow.  She appealed to the Board 
of Veterans' Appeals (Board) from a November 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  At her request, a personal 
hearing was scheduled before the Board in Washington, DC, in 
January 2005, but she cancelled the hearing for medical 
reasons (see her October 2004 letter).  38 C.F.R. § 20.702(e) 
(2006).

This case was previously before the Board in June 2006.  In 
addition to the claims still at issue, the appellant had also 
appealed the RO's denial of her claim for nonservice-
connected death pension benefits.  The Board denied that 
claim in the June 2006 decision, while remanding the others 
to the Appeals Management Center (AMC) for further 
development and consideration - including, in particular, 
ensuring compliance with the Veterans Claims Assistance Act 
(VCAA).  The record does not reflect that she appealed the 
Board's decision denying that claim to the United States 
Court of Appeals for Veterans Claims (Court).  Therefore, the 
Board's decision concerning that issue is final, leaving only 
the claims concerning her purported entitlement to accrued 
benefits and DIC benefits to be decided.  38 U.S.C.A. 
§§ 7104(a), 7266(a) (West 2002).


FINDINGS OF FACT

1.  The veteran died in July 2003.  The cause of death listed 
on the death certificate was cardio-respiratory failure due 
to coronary artery disease and chronic bronchitis.  

2.  At the time of the veteran's death, service connection 
had been established for PTSD and a pilonidal cyst scar.  

3.  At the time of the veteran's death, a claim for an 
increased rating for his service-connected psychiatric 
disability, filed in September 2000, remained pending.  

4.  Prior to his death, the veteran's psychiatric disability 
(previously diagnosed as anxiety disorder, but 
recharacterized as PTSD in 2001) was manifest by nightmares, 
flashbacks, severe anxiety, an inability to sleep, avoidance 
of anything military, decreased contact with others in both a 
social and work context, irritability, exaggerated startle 
response, hypervigilance, difficulty with memory and 
concentration, and limited insight and judgment.  These 
psychiatric manifestations were aggravated by his co-existing 
Alzheimer's disease, not service connected and examiners did 
not distinguish the extent of symptoms attributable to each 
disorder.

5.  A disability incurred in or aggravated by service did not 
either cause or contribute substantially and materially to 
the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 70 percent rating, but 
no greater, for the PTSD, for accrued benefits purposes.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 and 
West Supp. 2006); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.2, 4.3, 
4.7, 4.10, and 4.130, Code 9411 (2006).  

2.  The criteria are not met, however, for DIC benefits.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his/her possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  As 
already mentioned, the Board remanded this case to the AMC in 
June 2006 to ensure compliance with the VCAA.  And by virtue 
of an AMC letter sent to the appellant later in June 2006, 
notifying her of the VCAA as it specifically relates to her 
remaining claims at issue, she has been advised of the laws 
and regulations governing these claims and the evidence that 
she must supply and the evidence that VA would attempt to 
obtain.  Thus, she may be considered to have been advised to 
submit any pertinent evidence in her possession.  The 
veteran's VA and private treatment records through 
August 2002 have been obtained and he had a VA compensation 
examination, including to assess the severity of his PTSD - 
one of the determinative issues.  The appellant has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

The Board has also considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary of VA that is necessary to substantiate the claim 
before any initial unfavorable agency of original 
jurisdiction decision.  See also Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claims in 
November 2003 - and again in August 2004, both times before 
sending the appellant a VCAA letter in June 2006.  But also 
keep in mind the Board remanded this case to the RO in June 
2006 to ensure compliance with the VCAA, and after sending 
the appellant the June 2006 VCAA letter to comply with the 
Board's remand directive, the AMC readjudicated her claims in 
the June 2007 supplemental statement of the case (SSOC) based 
on any additional evidence that had been received since the 
initial rating decision in question and statement of the case 
(SOC).  Consequently, there already have been steps to remedy 
the error in the timing of her VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure the timing defect).  



The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued other precedent decisions.  
In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, but that, where the grant of service connection and 
the assignment of the initial disability rating and 
effective date occurred prior to the enactment of the VCAA, 
the intended purpose of § 5103(a) has been satisfied inasmuch 
as the claim has been more than substantiated - it has been 
proven, thereby eliminating the need for any additional 
notice concerning the downstream disability rating and 
effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating and effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But in Dunlap the Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  So in this latter Dunlap-type situation, the 
claimant is entitled to pre-initial decision VCAA notice 
concerning all elements of the claim - including the 
downstream disability rating and effective date elements, and 
if this did not occur, there is a question of whether this is 
prejudicial error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

Here, the record reflects that the appellant has been 
provided notice of the type of evidence or information needed 
to establish her entitlement to DIC and an increased rating 
for the veteran's PTSD - for accrued benefits purposes.  But 
the June 2006 AMC letter also apprised her of the downstream 
effective date element of her claims, as required by Dingess 
and Dunlap.  And, as indicated, after providing that notice, 
the AMC readjudicated her claims in the June 2007 SSOC.  So 
she is not prejudiced by the Board's consideration of her 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Increased Rating for PTSD, as an Accrued Benefit

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at his or her death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement, 
will be paid to the living person first listed as follows: 

(i) His or her spouse; 
(ii) His or her children (in equal shares); 
(iii) His or her dependent parents (in equal shares) or 
the surviving parent.

In all other cases, only so much of the accrued benefits may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness and burial.   

38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Records in the claims file show a RO decision in September 
2001 had increased the rating for the veteran's service-
connected psychiatric disability from 10 to 50 percent and 
had recharacterized the disability as PTSD (it had previously 
been characterized as anxiety neurosis).  In response, he 
disagreed with this rating, requesting an even higher rating.  
38 C.F.R. § 20.201 (2006).  But he died in July 2003 before a 
final determination was reached concerning his appeal.  
Thus, his claim remained pending at the time of his death and 
the Board, in turn, must consider whether, based on the 
evidence on file on the date of his death, a higher rating 
was warranted for his PTSD.  

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2000).  

The following general rating formula applies for evaluating 
mental disorders:  For total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is appropriate.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).



A private physician wrote in January 2001 that he had treated 
the veteran since 1990, diagnosed with Alzheimer's Dementia.  
In February 2001, a private neurologist wrote that he was 
also treating the veteran for Alzheimer's disease and early 
Parkinson's disease.  He stated the veteran lived at home and 
was totally dependent on his wife for activities of daily 
living, as well as mobility, and that he was totally unable 
to provide any of his own personal care.  The neurologist 
indicated the veteran's prognosis was poor, with further 
deterioration likely.  

In April 2001, a VA physician wrote that he, too, had cared 
for the veteran since July 2000 for a number of disabling 
conditions, including Alzheimer's, Parkinson's, and ischemic 
cardiomyopathy.  He agreed the veteran was unable to care for 
himself and was dependent entirely on others for activities 
of daily living, noting the veteran required 24-hour 
supervision.  

A VA psychiatric compensation examination was conducted in 
August 2001.  The examiner noted the veteran's family's 
report that he had suffered flashbacks and nightmares since 
service, where he had experienced significant combat, 
sustaining combat injuries in Italy.  His family indicated he 
had always been described as very anxious and unable to 
sleep.  They reported he was always very avoidant of anything 
related to the military.  He had reportedly had decreased 
social contact and had chosen a job that allowed him to work 
at night, so he would not have contact with others.  He also 
had reportedly always been "on edge" and irritable.  He had 
an exaggerated startle response and was hypervigilant.  
His family also stated he had difficulty with memory and 
concentration, which had significantly worsened since his 
Alzheimer's dementia began.  He said that he had been 
depressed, but usually due to his symptoms of anxiety.  He 
denied any psychotic or previous manic symptoms.  He had not 
had any psychiatric follow-up or hospitalization since 
service.  He had recently been diagnosed with Alzheimer's 
dementia, but had no past suicide attempts.  He had 
previously abused alcohol for self-medication of his anxiety 
symptoms, but had been abstinent for "multiple years."

On objective mental status evaluation, the veteran was 
oriented to person, but not to the day of the week or the 
year.  He demonstrated good eye contact and his speech was at 
an appropriate rate and volume.  He stated his mood was 
anxious and his affect appeared congruent with anxiety.  
There was no apparent thought or cognitive disorder.  His 
memory was impaired, particularly recent memory.  Insight and 
judgment were limited because of his poor memory.  He denied 
any suicidal or homicidal ideation.  The examiner concluded 
the veteran met the criteria for a diagnosis of PTSD.  He 
stated the veteran's PTSD symptoms caused him moderate to 
severe social and occupational dysfunction.  The examiner 
further indicated these symptoms had worsened since the 
veteran's retirement, because of having fewer things to 
occupy his time.  He said the veteran's Alzheimer's was only 
complicating his current situation.  The examiner diagnosed 
PTSD and Alzheimer's Dementia and assigned a Global 
Assessment of Functioning (GAF) score of 52.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).

According to DSM-IV, a GAF score in the range from 51-60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) moderate 
difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  In 
comparison, a GAF score ranging from 41-50 is indicative of 
severe symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).



Here, there are indications the veteran's GAF score of 52 
included significant impairment from his Alzheimer's disease.  
Although this condition, which was not service connected, was 
a significant factor in his overall psychiatric impairment, 
no examiner specifically indicated whether his PTSD or 
Alzheimer's disease caused the greater degree of impairment.  
Moreover, no examiner stated which symptoms and clinical 
findings were attributable to the PTSD and which were due, 
instead, to the Alzheimer's.  Consequently, all of the 
veteran's psychiatric manifestations, for all intents and 
purposes, must be considered in evaluating his service-
connected PTSD.  See, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when VA is unable to distinguish - by 
competent medical evidence, the extent of symptoms that are 
attributable to service-related causes, from those that are 
not, VA must effectively presume that all symptoms are 
attributable to service-related causes).

Some of the manifestations that were indicated by the VA 
examiner meet the requirements for a higher 70 percent rating 
for the PTSD (such as impaired judgment and neglect of 
personal appearance and hygiene), whereas some of the others 
even meet the requirements for an even higher 100 percent 
rating (such as an inability to perform activities of daily 
living and disorientation to time).  But that said, the Board 
also cannot ignore the VA examiner's statement in assessing 
the overall severity of the veteran's PTSD that his 
psychiatric manifestations of this condition caused only 
relatively moderate-to-severe dysfunction (so not total 
social and occupational impairment), as further evidenced by 
the GAF score assigned of 52 - which, in actuality, appears 
to be more commensurate with the existing 50 percent rating.

In other circumstances, i.e., had the veteran not died, the 
Board would obtain an additional, supplemental medical 
opinion to clarify these uncertainties.  However, this is not 
possible here and, in any event, the Board may consider only 
the evidence that was in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  

Weighing all of the available evidence, the Board finds that 
the veteran's psychiatric symptoms and clinical findings more 
nearly met the criteria for a higher 70 percent rating for 
his PTSD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.2, 4.6, 4.7, 4.130, Code 9411.  The Board cannot find based 
on this evidence, however, that the veteran's psychiatric 
manifestations were sufficient to warrant an even higher (and 
the maximum possible) 100 percent schedular rating.

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence, for example, that he was ever 
hospitalized for treatment of his PTSD following his 
discharge from the military.  Indeed, he and his family 
readily acknowledged this did not occur, much less on the 
frequent basis required.  Neither does the record reflect 
marked interference with his employment, meaning above and 
beyond that contemplated by the now 70 percent schedular 
rating for his PTSD.  See 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  There is no evidence of excessive time off 
from work due to the PTSD or of concessions made by his 
employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take this 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96 (Aug. 16, 
1996).



For these reasons and bases, a higher 70 percent rating - 
but no more - is warranted for the veteran's PTSD, as an 
accrued benefit.  38 U.S.C.A. §§ 1155, 5107, 5121(a); 
38 C.F.R. §§ 3.1000(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Code 
9411.  

DIC

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary of 
VA shall pay DIC to his surviving spouse, children, and 
parents.  38 U.S.C.A. § 1310.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to death.  For a 
service-connected disability to be the primary cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The veteran's death certificate indicates he died in July 
2003.  The cause of death listed on the certificate was 
cardio-respiratory failure due to coronary artery disease and 
chronic bronchitis.  He died at home; an autopsy was not 
performed.  

At the time of the veteran's death, service connection had 
been established only for PTSD and a pilonidal cyst scar.  
His widow-appellant has not advanced any specific argument 
concerning her DIC claim, other than to state that he was 
suffering from an anxiety disorder when he died.

VA clinic records dated from April 2001 through August 2002 
and the letters from private physicians in early 2001 reflect 
the veteran's treatment primarily for respiratory and cardiac 
conditions, as well as for his Alzheimer's.  The VA clinic 
records indicate he was at least able to speak with examiners 
during that phase of his life.  The treatment provided was 
primarily for his respiratory and cardiac conditions.  The 
problem list included the following diagnoses:  PTSD, 
ischemic cardiomyopathy, hypertension, aortic stenosis, 
hypothyroidism, renal insufficiency, coronary artery disease, 
peripheral vascular disease, Alzheimer's disease, and 
Parkinson's disease.  No medical records are available 
concerning his evaluation or treatment after August 2002 
(keeping in mind he did not die until nearly a year later, in 
July 2003).  But none of the available medical records 
indicates his 
service-connected disabilities caused or contributed in any 
way, much less substantially or materially, to his death.

Nevertheless, DIC benefits may still be awarded if it can be 
shown that service connection can be established for the 
conditions listed on the death certificate.  However, the 
veteran's service medical records, including the report of an 
examination at the time of his separation from service in 
August 1946, are completely unremarkable for any respiratory 
or cardiac symptoms or abnormal clinical findings.  And the 
same is true of the medical records covering more than 50 
years after his military service ended.  Moreover, no 
examiner has suggested that any of the veteran's cardiac or 
respiratory conditions (the causes of death listed on his 
death certificate) was related in any way to his military 
service - including to a service-connected disability.  

The evidence simply does not show that a disability incurred 
in or aggravated by service either caused or contributed 
substantially and materially to the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For these reasons and bases, the claim for DIC must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the appellant-widow's favor.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A higher 70 percent rating for the PTSD is granted, as an 
accrued benefit, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for DIC benefits, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


